DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 18 March 2022. It is noted that this application in a Continuation of United States Patent Application Serial No. 14/189,871, now United States Patent No. 10,909,483 filed 25 February 2014. Claims 1-3, 6-11, and 14-16 have been amended. Claims 1-16 are pending.

Continuation Application

[3]	This application is a continuation application of United States Patent Application Serial No. 14/189,871 having an effective filing date of 25 February 2014, now United States Patent No. 10,909,483. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application. All documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  See MPEP §609.02 A. 2. 

Response to Remarks/Amendment

[4]	Applicant's remarks filed 18 March 2022 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,909,483 as set forth in the previous Office Action mailed 22 December 2021, Applicant provides the following remarks:

"…Applicants acknowledge the provision obviousness-type double patenting rejection and respectfully request that the Examiner hold the requirement for a terminal disclaimer in abeyance and reconsider the...rejection after examination on the merits of all claims in the present application… "
  
In response, Examiner agrees. The rejection of the pending claims will be maintained as applicable but discussion and the requirement for a Terminal Disclaimer will be held in abeyance until any pending claims are otherwise allowable.




“…Similar to SRI International, the human mind is not equipped for performing the elements of claims 1 and 9. For example, claim 1 is directed to an apparatus that includes a processor and a memory coupled with the processor and storing instructions operable, when executed by the processor, cause the processor to perform one or more operations. Applicants submit that the human mind does not store instructions that can be executed by a processor…”

Applicant further remarks:

“…When viewed as a whole, the claims are directed to preventing fraud, which is different from fundamental economic principles such as hedging, insurance, or mitigating risks. Thus, applicants submit that claims 1 and 9 are not directed to a concept of organizing human activity…”

Applicant further remarks:

“…the claims, when considered as a whole, integrate the exception into a practical application of preventing fraud by securing a transaction between a payer and a payee. Additionally, the fraud prevention techniques described in claims 1 and 9 differ from ‘well-understood, routine, conventional activity…”



Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 9 as presented by amendment. In particular claim 9 now includes “…generating...first account identification information...comprising an account identification number…”, “...receiving...a payee selection message indicating a payee selected from a list of candidate payees...within a predefined distance of a current geolocation...”, “...receiving...a transaction message indicating the customer is a counterparty to the transaction, the transaction message comprising second account identification information...”, and “…approving the transaction between the customer and the store in response to determining the first account identification information matches the second account identification information and in response to identifying the store as the party to the transaction…”. Examiner respectfully maintains that the above limitations as presented by amendment encompass the general directive of the claimed invention. Respectfully, from the above, one would reasonably understand the claimed invention to be series of actions or activities directed to a general process of facilitating a commercial transaction between a customer and a store using customer account information, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic principles or practices; (2) commercial interactions (e.g., marketing or sales activities or behaviors, and business relations), as set forth in the present 2019 PEG. 
 
Examiner further maintains that the steps of “...generating...an account identification number generated based on portions of customer identification information extracted from the stored account information…”, and “…determining the first account identification information matches the second account identification information by matching at least a portion of the second account identification to the generated account identification number included in the first account identification information…” is/are performable by human mental processing as set forth in the previous Office Action. Additionally, as presented by amendment, claim 9 includes “...extracting...portions of customer identification information from stored account information of a customer to generate and account number...”.  Respectfully, absent further clarification of the processing steps executed by the recited the recited processor, one of ordinary skill in the art would readily understand that given customer information, a determination of which information CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 9 as presented by amendment indicates that the claimed extracting, receiving, determining, and approving are performed “by the computer system”.

As presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., selections and transaction message), storing and retrieving information from a memory (e.g., extracting portions of identifying information), and performing tasks that are otherwise performable in the human mind (e.g.,  determining which information to extract for the account number and determining the portions of the second information match the first information). 

Examiner notes that generic computer systems store executable code to perform general operations including displaying data, transmitting data over a network, and storing and retrieving information from computer memory. Examiner respectfully maintains that functions illustrated by the present claims that are reasonably attributable to use of underlying technology that is limited to these generic functions. By extension, the recitations of computer-implemented functions do not present technical elements which integrate the judicially excepted subject matter 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of facilitating a commercial transaction between a customer and a store using customer account information using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed facilitating a commercial transaction between a customer and a store using customer account information benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 9 as presented by amendment, includes an indicatation that the claimed extracting, receiving, determining, and approving are performed “by the computer system”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify 

In reference to the Specification as Published in USPGPUB 2021/0117880, Examiner notes paragraphs [0019]-[0023] and [0179]-[0182]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   




In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-16 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have has not been overcome by the amendments to the subject claims and is/are maintained. (See response to remarks/amendment above for further clarification).

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the 

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 9 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 9 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 9, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of facilitating a commercial transaction between a customer and a store using customer account information, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to illustrate a sequence of actions of activities associated with conducting a commercial transaction between a customer and a store/transaction counterparty, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic principles 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions) and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the limitations of representative claim 9. Claim 9 includes:
“…generating first account identification information...comprising an account identification number…”, “...transmitting a list of candidate payees within a predefined distance of a current geolocation of...the customer...”, “…identifying the store as a party to a transaction with the customer based on feedback received from...the customer…”, “...receiving...a transaction message indicating the customer is a counterparty to the transaction, the transaction message comprising second account identification information...”, and “…approving the transaction between the customer and the store in response to determining the first account identification information matches the second account identification information and in response to identifying the store as the party to the transaction…”. Considered as an ordered combination, the steps/functions of claim 9 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of facilitating a commercial transaction between a customer and a store using customer account information, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic principles or practices; (2) commercial interactions (e.g., marketing or sales activities or behaviors, and business relations), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 9 recites: “...generating...an account identification number generated based on portions of customer identification information extracted from the stored account information…”, and “…determining the first account identification information matches the second account identification information by matching at least a portion of the second account identification to the generated account identification number included in the first account identification information…”. Respectfully, absent further clarification of the processing/programming implemented steps executed by the disclosed system/processors, one of CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 9 that potentially integrate the exception include the “personal communication device of the customer”, and the “communication device of the store”. Claim 9 further indicates, generally, that the claimed account identification number is generated from stored account information of a customer, which implies use of computer memory. With respect to these potential additional elements, the claimed “personal communication of the customer” is identified as sending or transmitting feedback, i.e., a selection of a store. The claimed 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., stored information is accessed, feedback and messages are transmitted and received etc.) as associated with a respective “communication device” or “memory”. Beyond the general statement that information is accessed from storage and messages/data is transmitted and received, the limitations provide no further clarification with respect to the functions performed by the “communication device” in producing the claimed result. A recitation of “by a device” or “by a processor” (claim 1), absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or a general linking of the claimed method/functions to a technical environment. 

 
Accordingly, claims 1 and 9 are reasonably understood to be conducting standard, and formally manually performed process of facilitating a commercial transaction between a customer and a store using customer account information using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of accessing information from memory, displaying information, and transmitting information over a network. The claimed facilitating a commercial transaction between a customer and a store using customer account information benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0117880, Examiner notes paragraphs [0019]-[0023] and [0179]-[0182]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured in an unspecified manner to assist a user in performing the steps recited in the claim. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.




receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

          
Independent claim 1, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps, is rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-8 and 10-16, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Allowable Subject Matter

[7]	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and pursuant to approval of a Terminal Disclosure in accordance with the rejection under Double Patenting set forth in this Office action.

Subject Matter Overcoming Art of Record

[8]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of independent claims 1 or 9. The prior art of record fails to disclose a system or method comprising functions/steps including: 

“…generating first account identification information from stored account information of a customer of the plurality of customers, the first account identification information comprising an account identification number generated based on portions of customer identification information extracted from the stored account information; transmitting a list of candidate payees within a predefined distance of a current geolocation of a personal communication device of the customer...identifying the store as a party to a transaction with the customer based on feedback received from the personal communication device of the customer...receiving, from a communication device of the store, a transaction message indicating the customer is a counterparty to the transaction, the transaction message comprising second account identification information received at the communication device of the store from the customer; determining the first account identification information matches the second account identification information by matching at least a portion of the second account identification to the generated account identification number...approving the transaction between the customer and the store in response to determining the first account identification information matches the second account identification information and in response to identifying the store as the party to the transaction…”

The most closely applicable prior art of record is presented herein as ‘cited not applied’ as Backer et al. (United States Patent Application Publication No. 2008/0133283). Backer et al. 

While the instant invention is similar to Backer et al. in many respects, there are clear patentable distinctions. First, the instant invention performs a messaging sequence similar to the text notifications of Backer et al. However, the instant invention departs from Backer et al. in the mutual identification of the customer as counterparty to the transaction responsive to the customer identifying the store from as plurality of potential “payees” identified within a predefined distance from the customer’s device. Where Backer et al. disclose an automated messaging function associated with a customer’s position in a remote queue, the instant claims provide a novel and non-obvious sequence of transaction-related monitoring and processing sequence which provides for improved security in relation to a financial transaction between the customer and the store or retail entity, e.g., a mutual acknowledged of the other as a specific counterparty to a transaction as selected by each party from presented parties. Secondly, while Backer et al. employ identifiers associated with patrons and attractions, generally, Backer et al. does not provide for generation of an identification number generated by extracting partial or portions of customer identifying information for stored customer data to assemble a unique identifying for the customer. The generation of the AIN from portions or partial sequences of customer identifying information and approval of the transaction based on a matching of at least 

With respect to the generation and matching of the AIN to second account information, Examiner notes the teachings of Kingsborough et al. (United States Patent Application Publication No. 2007/0022048), as presented here as ‘cited not applied’. Kingsborough et al. disclose a process for generating an identification number from components comprised of personal identification information from a customer, e.g., birthdate, phone number etc. The method of Kingsborough et al. enables a customer to be identified based on the customer providing the required components via a question or input process. Kingsborough assembles the identification number from complete sequences of the personal information, i.e., phone number, birthdate etc. In contrast, in the context of the instant invention, “portions” of personal information is reasonably understood to indicate that portions of individual identification data is extracted to generate the number such that an entire zip code or birth date is not directly listed in the number. In other words, the instant invention utilizes partial sequence of the PII (identifying information) such as two digits of the zip code, 4 digits from the phone number etc. to generate a number having a higher probability of mismatch to another customer (See at least paragraphs [0085]-[0093] of the Specification as published USPGPUB No. 2021/0117880). Accordingly, the generation of the identification number and the matching of at least a portion of the second information to the number of the instant claims are distinct from the identification numbers of Kingsborough et al.



fail to anticipate or render obvious at least “…generating first account identification information from stored account information of a customer of the plurality of customers, the first account identification information comprising an account identification number generated based on portions of customer identification information extracted from the stored account information; transmitting a list of candidate payees within a predefined distance of a current geolocation of a personal communication device of the customer...identifying the store as a party to a transaction with the customer based on feedback received from the personal communication device of the customer...receiving, from a communication device of the store, a transaction message indicating the customer is a counterparty to the transaction, the transaction message comprising second account identification information received at the communication device of the store from the customer; determining the first account identification information matches the second account identification information by matching at least a portion of the second account identification to the generated account identification number...approving the transaction between the customer and the store in response to determining the first account identification information matches the second account identification information and in response to identifying the store as the party to the transaction…”
as required by claims 1 and 9.
Claims 2-8 and 10-16

Claims 2-8 and 10-16 all depend from allowable claims 1 or 9 and recite further limiting features. Claims 2-8 and 10-16 are allowed for reasons consistent with those identified with respect to claims 1 and 9.


Double Patenting

[9]	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,909,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims of the instant application are comprised of limitations/functions patented in claims 1-17 of the issued patent. The distinctions between the instant claims and the issued claims are limited to recitations of queuing functionality and indications of processors executing certain steps of the claim(s) present in the issued claims (10,909,483 issued patent) and omitted from the pending claims (17/133,958 pending application). While the claims of the instant application do not match verbatim the claims of the issued patent, the distinctions are limited to omissions of functions and designated technical elements such that the pending claims would have been obvious and/or are directed performed by the claims of the issued patent. The below provided claim chart matching each limitation of the pending claim 9 of the 17/133,958 pending application to issued claim 12 of issued patent no. 10,909,483. Each function/step of pending claim 9 is present in issued claim 12, the sole distinctions being departures from chosen verbiage, identification of engaged technical elements, and the omission of the aforementioned queuing functionality of the issued patent claims. Limitations/functions matching the pending claim are identified in italics in the analogous issued claim as presented below: 


United States Patent No. 10,909,483
(Claim 12 Issued Patent) 
generating first account identification information from stored account information of a customer of the plurality of customers, the first account identification information comprising an account identification number generated based on portions of customer identification information extracted from the stored account information;
generating, by the at least one processor, first account identification information from stored account information of the customer in response to receiving the customer record, the at least one processor extracting portions of customer identification information to construct an account identification number included in the first account identification information;
transmitting a list of candidate payees within a predefined distance of a current geolocation of a personal communication device of the customer in response to a request received from the personal communication device of the customer;
generating a list of payees within a predefined distance of a current geolocation of the personal communication device of the customer in response to a request from the personal communication device of the customer, the current geolocation identified based on the monitored geolocation; transmitting the list of payees to the personal communication device of the customer;

identifying the store as a party to a transaction with the customer based on feedback received from the personal communication device of the customer in response to transmitting the list of candidate payees;
identifying the store as a party to a transaction with the customer based on feedback received from the personal communication device of the customer in response to transmitting the list of payees;

receiving, from a communication device of the store, a transaction message indicating the 
receiving, from the communication device of the store, a transaction message indicating that the customer is a counterparty to the transaction, the transaction message comprising second account identification information received from the customer; 


determining the first account identification information matches the second account identification information, the at least one processor matching at least a portion of the second account identification to the generated account identification number included in the first account identification information;

and approving the transaction between the customer and the store in response to determining the first account identification information matches the second account identification information and in response to identifying the store as the party to the transaction.
and approving the transaction between the customer and the store in response to determining the first account identification information matches the second account identification information and identifying the store as the party to the transaction.  



Remaining method claims 10-16 of the pending application correlate similarly to functions/steps patented in claims 12-17 of patent 10,909,483 and system claims 1-8 of the pending application correlate similarly to functions/steps patented in claims 1-11 of the issued patent. The distinctions in verbiage, designation of engaged technical elements, and the omission of the queuing functionality of the issued claims would have been obvious to one of ordinary skill in the art at the time of the invention when considered on their face and further in light of the shared Specification common to both the pending application and the issued patent.
Conclusion

[10]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hirson et al., SYSTEMS AND METHODS TO SECURE TRANSACTIONS VIA MOBILE DEVICES, United States Patent Application Publication No. 2011/0143711, paragraphs [0083][0096]: Relevant Teachings: Hirsone et al. discloses a system and method which provide for a identifier-based secure mobile transaction. The system/method includes the generation of an “alias” authorization code from component numbers. The component numbers do not appear to be partial sequences of personal identifying information. 

Stals et al., SERVER DEVICE FOR CONTROLLING A TRANSACTION, FIRST ENTITY AND SECOND ENTITY, United States Patent Application Publication No. 2011/0137797, paragraphs [0070]-[0073]: Relevant Teachings: Stals et al. discloses a system and method which provides for secure transaction identification based on identification numbers. The system/method generates a transaction ID comprised on different identification numbers. The transaction ID and/or the disclosed “auto-ID” do not appear to constructed from partial identification information in the customer record. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT D RINES/Primary Examiner, Art Unit 3683